       Case 1:19-cv-07139-RA-SLC Document 24 Filed 08/25/20 Page 1 of 2
                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 8/25/2020


 CAMEAN PARKER,

                            Plaintiff,
                                                                19-CV-7139 (RA)
                       v.
                                                      ORDER ADOPTING REPORT AND
 COMMISSIONER OF SOCIAL SECURITY,
                                                          RECOMMENDATION
                            Defendant.


RONNIE ABRAMS, United States District Judge:

       Plaintiff Camean Parker brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial

review of the Commissioner of Social Security’s decision denying his application for disability

insurance benefits. Before the Court is the July 31, 2020 Report and Recommendation of the Hon.

Sarah Cave (the “Report”), which recommends granting Plaintiff’s motion for judgment on the

pleadings, denying the Commissioner’s cross-motion for judgment on the pleadings, vacating the

Commissioner’s decision denying benefits to Plaintiff, and remanding this action for further

administrative proceedings. See Dkt. 23. Neither party filed objections to the Report.

       A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Parties may object to a

magistrate judge’s recommended findings “[w]ithin 14 days after being served with a copy of the

recommended disposition.” Fed. R. Civ. P. 72(b)(2); see also Report at 29-30 (advising parties of

deadline to file written objections pursuant to 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b)).

“When the parties make no objections to the Report, the Court may adopt the Report if ‘there is

no clear error on the face of the record.’” Smith v. Corizon Health Servs., No. 14-CV-8839 (GBD)

(SN), 2015 WL 6123563, at *1 (S.D.N.Y. Oct. 16, 2015) (quoting Adee Motor Cars, LLC v. Amato,
        Case 1:19-cv-07139-RA-SLC Document 24 Filed 08/25/20 Page 2 of 2




388 F. Supp. 2d 250, 253 (S.D.N.Y. 2005)). “Furthermore, if as here . . . the magistrate judge’s

report states that failure to object will preclude appellate review and no objection is made within

the allotted time, then the failure to object generally operates as a waiver of the right to appellate

review.” Hamilton v. Mount Sinai Hosp., 331 F. App’x 874, 875 (2d Cir. 2009) (citations omitted).

       As no objections to Judge Cave’s thorough and well-reasoned Report were filed, the Court

reviews the Report for clear error. After careful review of the record and exhibits submitted with

the complaint, the Court finds no error and thus adopts the Report in its entirety. Accordingly,

Plaintiff’s motion for judgment on the pleadings is granted, the Commissioner’s motion for

judgment on the pleadings is denied, the Commissioner’s decision denying benefits to Plaintiff is

vacated, and this action is remanded to the agency for further administrative proceedings.

       The Clerk of Court is respectfully directed to terminate the motions pending at Dkts. 15

and 20 and close this case.

SO ORDERED.

 Dated:     August 25, 2020
            New York, New York


                                                      Ronnie Abrams
                                                      United States District Judge




                                                  2
